


Exhibit 10.11(i)


AMENDMENT TO THE
CLEARWATER PAPER CORPORATION
MANAGEMENT DEFERRED COMPENSATION PLAN


The Clearwater Paper Corporation Management Deferred Compensation Plan, as
amended and restated as of January 1, 2010 (the “Plan”) is hereby further
amended by revising Sections 5(b), (c) and (d) of the Plan to read as follows,
effective as of December 1, 2013:
“(b) At the time of an Employee’s initial election to defer base salary or an
award under the AIP, the Employee shall file an election which shall indicate
whether the deferred Compensation shall be paid in a lump sum or paid in annual
installments over a period of fifteen (15) or fewer years. Installment payments
under the Plan shall be treated as a single distribution for purposes of Section
409A of the Code. An Employee who elects to participate in the Plan for Plan
Years beginning prior to January 1, 2014 shall have only one form of payment
election in effect for all amounts deferred under the Plan in such Plan Years.
Prior to each Plan Year beginning on or after January 1, 2014, an Employee who
elects to participate in the Plan for such Plan Year shall be permitted to make
a separate form of payment election for amounts to be deferred in such Plan
Year, provided that an Employee’s form of payment election in effect for any
Plan Year shall remain in effect for amounts deferred in each subsequent Plan
Year unless and until the Employee makes a new form of payment election in the
manner prescribed by the Committee. Deferred Compensation shall be distributed
in a single lump sum payment unless the Employee elects otherwise.
(c) Each Employee election as to the form of payment of deferred Compensation
shall be irrevocable and binding on all Compensation deferred under the Plan
while the election is in effect, as adjusted for any earnings or losses pursuant
to the Plan.
(d) If an Employee has a payment election in effect in connection with amounts
previously deferred under this Plan or under the MPAP, MPAP II or the Potlatch
Corporation Management Deferred Compensation Plan (provided the obligations
related to such deferred amounts were assumed by this Plan), such existing
payment election shall remain in effect for all existing and future deferrals
under the Plan unless modified (with respect to future deferrals) in accordance
with Section 5(b) above.”
 

Date: 12/17/13                 CLEARWATER PAPER CORPORATION


By: /s/ Jackson Lynch    
Name: Jackson O. Lynch III
Title:    Senior Vice President, Human Resources






